         -             -
                       "'
                 AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                              Page I of 1



                                                            UNITED STATES DISTRICT COURT
                                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                          United States of America                                                           JUDGMENT IN A CRIMINAL CASE
                                                     v.                                                                      (For Offenses Committed On or After November I, 1987)


                                       Rodrigo De Los Santos-Diaz                                                             Case Number: 3:19-mj-21573

                                                                                                                             Leila W Morgan
                                                                                                                             Defendant's Attorney


                 REGISTRATION NO.                           f         l(<_"   q ~ (J 9p
                 THE DEFENDANT:
                  IZI pleaded guilty to count( s) 1 of Complaint        ~~~_;;:.._~~~~~~~~~~~~~~~~~~~~~~




                   D was found guilty to count(s)
                            after a plea of not guilty.
                            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                 Title & Section                          Nature of Offense                                                                                    Count Number(s)
                 8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                                          1

                   D The defendant has been found not guilty on count( s)                                         ~~~~~~~~~~~~~~~~~~~-




                   D Count(s)                                                                                                 dismissed on the motion of the United States.

                                                             IMPRISONMENT
                        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                 imprisoned for a term of:

                                                      rh TIME SERVED                                                    D                                         days

                   IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                   the defendant's possession at the time of arrest upon their deportation or removal.
                   D Court recommends defendant be deported/removed with relative,                                                                                     charged in case


                      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                          Frida~ril    12, 2019
                                                                                                                          Date of Imposition of Sentence


                                                                                                                            ~
                                               /    ~--»
                                            L_----f.."-./
                 Received                 -r)
                                  DUSM
                                                                                                                          HONORABLE F. A. GOSSETT III
                                                                                   FILED                                  UNITED STATES MAGISTRATE JUDGE

                                                                                  Apr 12 2019
                 Clerk's Office Copy                                      CLERK, U.S. DISTRICT COURT                                                                     3:19-mj-21573
                                                                       SOUTHERN DISTRICT OF CALIFORNIA
·---- ·--- ---   --- ---- - - - - · ------- ------· ------- ~   ---   -------- ------· ------- ---- -------   - - --   --------·-
